DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 5 appears to have two instances of reference number 11 pointing to two different areas.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 131, 111, and 133.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 19.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: Page 5, Lines 17-18 of the specification currently state: “Additionally, the cover 16 is housing 11 and the cover are fused to form a unibody component.” This sentence does not make sense, it appears as though there is something missing or something extra added. Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 ends in a semicolon as opposed to a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “A purse-support system comprising: at least one exterior foot and at least one interior cap; the exterior foot and the interior cap each comprising a housing, an endcap, a mechanism receptacle, and an attachment mechanism…” Claim 1 further states “…the endcap being adjacently connected to the housing; the mechanism receptacle traversing into the housing, opposite to the endcap; the attachment mechanism being mounted within the mechanism receptacle; and the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap.” This second part of the claim is unclear because it’s unclear which portion (i.e. the exterior foot or interior cap) each of the parts belong to. For example “…the endcap (of the at least one exterior foot or the at least one interior cap) being adjacently connected to the housing (of the at least one exterior foot or the at least one interior cap); the mechanism receptacle (of the at least one exterior foot or the at least one interior cap) traversing into the housing (of the at least one exterior foot or the at least one interior cap), opposite to the endcap (of the at least one exterior foot or the at least one interior cap); the attachment mechanism (of the at least one exterior foot or the at least one interior cap) being mounted within the mechanism receptacle (of the at least one exterior foot or the at least one interior cap); and the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap.” 
For purposes of further examination, the claim is being interpreted as stating something along the lines of example “…the endcaps of the at least one exterior foot and the at least one interior cap each being adjacently connected to the housing of a respective exterior foot and interior cap; the mechanism receptacles of the at least one exterior foot and the at least one interior cap each traversing into the housing, opposite to the endcap of their respective exterior foot and interior cap; the attachment mechanisms of the at least one exterior foot and the at least one interior cap each being mounted within the mechanism receptacle of their respective exterior foot and interior cap; and the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap.”
Claims 3-8, 10, and 12-16 also have a similar ambiguity and are being interpreted in a similar manner to claim 1 as discussed above.
Further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Reiter (US 6477749).
Regarding Claim 1

Reiter teaches a system comprising at least one exterior foot (or at least one interior cap) (Fig. 11, below); the exterior foot (or the interior cap) comprising a housing (23 and 24), an endcap (10), a mechanism receptacle (i.e. the internal space shown below), and an attachment mechanism (22); the endcaps of the at least one exterior foot and the at least one interior cap 
[AltContent: textbox (Mechanism receptacle)][AltContent: arrow]
    PNG
    media_image1.png
    723
    540
    media_image1.png
    Greyscale

	
Reiter does not teach the system is a purse-support system, or the system including both at least one exterior foot and at least interior cap, and the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap.  
	Because the at least one exterior foot and at least one interior cap are structurally the same, it would appear obvious to one of ordinary skill in the art that it would be possible to have two of the exact same pieces. Further, according to MPEP 2144.04, Section VI - B, a duplication 
	Regarding the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap – because Reiter teaches the attachment mechanism is a magnet intended to be attached to a magnetic surface, it would appear obvious to one of ordinary skill in the art that two of these attachment mechanisms (i.e. magnets) are more than capable of being attracted to each other and detachably couple to one another. As such, the claim of the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap does not provide patentable distinction over the prior art of record.  
The system being used as a purse-support system is considered a matter of intended use. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2115.  Because the system of modified Reiter is not structurally different from the purse-support system as claimed by Applicant, the system being used as a purse-support system as claimed does not provide a patentable distinction over the prior art of record.


Regarding Claim 2

	Modified Reiter teaches all the limitations of claim 1 as stated above. Modified Reiter does not teach the at least one exterior foot being a plurality of exterior feet; the at least one interior cap being a plurality of interior caps; and the attachment mechanism of each of the 
	As stated above, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the at least one exterior foot being a plurality of exterior feet and the at least one interior cap being a plurality of interior caps, does not provide patentable distinction over the prior art of record.
	Similar to what is stated with regards to claim 1 above, based on the attachment mechanism taught by Reiter, it would appear obvious to one of ordinary skill in the art that the attachment mechanism of each of the plurality of exterior feet being detachably coupled to the attachment mechanism of a corresponding cap from the plurality of interior caps.

Regarding Claim 3

	Modified Reiter teaches all the limitations of claim 1 as stated above. Modified Reiter further teaches the endcaps of the at least one exterior foot and the at least one interior cap each comprising a connector platform (shown below) and a dome (shown below); the connector platforms of the at least one exterior foot and the at least one interior cap each being adjacently connected to the dome of a respective exterior foot and interior cap; and the connector platforms of the at least one exterior foot and the at least one interior cap each being connected in between the dome and the housing (23 and 24) of their respective exterior foot and interior cap, as can be seen in Fig, 11 below (Col. 3, Ln. 45-52).
[AltContent: arrow][AltContent: textbox (Connector platform)][AltContent: arrow][AltContent: textbox (Dome)]
    PNG
    media_image1.png
    723
    540
    media_image1.png
    Greyscale

Regarding Claim 4

	Modified Reiter teaches all the limitations of claim 1 as stated above. Modified Reiter further teaches the exterior foot and the interior cap each further comprising a flange (shown below); the flanges of the at least one exterior foot and the at least one interior cap each being laterally connected around the housing (23 and 24) of a respective exterior foot and interior cap; and the flanges of the at least one exterior foot and the at least one interior cap each being positioned adjacent to the endcap (10) of their respective exterior foot and interior cap, as can be seen in Fig. 11 below.
[AltContent: textbox (Flange)][AltContent: arrow]
    PNG
    media_image1.png
    723
    540
    media_image1.png
    Greyscale


Regarding Claim 8

	Modified Reiter teaches all the limitations of claim 1 as stated above. Reiter appears to teach in Fig. 11 above diameter of the mechanism receptacle being significantly larger than a depth of the mechanism receptacle (roughly 3x as large). Modified Reiter does not specifically teach a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.


Regarding Claim 9

	Modified Reiter teaches all the limitations of claim 1 as stated above. Modified Reiter further teaches the attachment mechanism (22) of the exterior foot and the attachment mechanism of the interior cap being oppositely polarized magnets (Col. 2, Ln. 4-18).

Claims 1-3, 5, 8-12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Reiter (US 6477749) (hereinafter Reiter2).
Regarding Claim 1

	Reiter2 teaches a system comprising at least one exterior foot (or at least one interior cap) (Fig. 11, above); the exterior foot (or the interior cap) comprising a housing (23), an endcap (10), a mechanism receptacle (i.e. the internal space shown above), and an attachment mechanism (22); the endcaps of the at least one exterior foot and the at least one interior cap each being adjacently connected to the housing of a respective exterior foot and interior cap; the mechanism receptacles of the at least one exterior foot and the at least one interior cap each traversing into the housing, opposite to the endcap of their respective exterior foot and interior cap; the attachment mechanisms of the at least one exterior foot and the at least one interior cap each being mounted within the mechanism receptacle of their respective exterior foot and interior cap (Col. 3, Ln. 45-52).
2 does not teach the system including both at least one exterior foot and at least interior cap, and the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap.  
	Because the at least one exterior foot and at least one interior cap are structurally the same, it would appear obvious to one of ordinary skill in the art that it would be possible to have two of the exact same pieces. Further, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of having at least one exterior foot and at least one interior cap, does not provide patentable distinction over the prior art of record.
	Regarding the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap – because Reiter2 teaches the attachment mechanism is a magnet intended to be attached to a magnetic surface, it would appear obvious to one of ordinary skill in the art that two of these attachment mechanisms (i.e. magnets) are more than capable of being attracted to each other and detachably couple to one another. As such, the claim of the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap does not provide patentable distinction over the prior art of record.  
The system being used as a purse-support system is considered a matter of intended use. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2115.  Because the system of modified Reiter2 is not structurally different from the purse-support system as claimed by Applicant, the system being used as a purse-support system as claimed does not provide a patentable distinction over the prior art of record.

Regarding Claim 2

	Modified Reiter2 teaches all the limitations of claim 1 as stated above. Modified Reiter2 does not teach the at least one exterior foot being a plurality of exterior feet; the at least one interior cap being a plurality of interior caps; and the attachment mechanism of each of the plurality of exterior feet being detachably coupled to the attachment mechanism of a corresponding cap from the plurality of interior caps. 
	As stated above, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the at least one exterior foot being a plurality of exterior feet and the at least one interior cap being a plurality of interior caps, does not provide patentable distinction over the prior art of record.
	Similar to what is stated with regards to claim 1 above, based on the attachment mechanism taught by Reiter2, it would appear obvious to one of ordinary skill in the art that the attachment mechanism of each of the plurality of exterior feet being detachably coupled to the attachment mechanism of a corresponding cap from the plurality of interior caps.

Regarding Claim 3

	Modified Reiter2 teaches all the limitations of claim 1 as stated above. Modified Reiter2 further teaches the endcaps of the at least one exterior foot and the at least one interior cap each comprising a connector platform (shown below) and a dome (shown below); the connector platforms of the at least one exterior foot and the at least one interior cap each being adjacently connected to the dome of a respective exterior foot and interior cap; and the connector platforms of the at least one exterior foot and the at least one interior cap each being connected in between 

Regarding Claim 5

Modified Reiter2 teaches all the limitations of claim 1 as stated above. Modified Reiter2 further teaches the exterior foot and the interior cap each further comprising a cover (24); the covers of the at least one exterior foot and the at least one interior cap each being mounted over an opening of the mechanism receptacle of a respective exterior foot and interior cap; and the attachment mechanisms (22) of the at least one exterior foot and the at least one interior cap each being positioned in between a base of the mechanism receptacle and the cover of their respective exterior foot and interior cap, as can be seen in Fig. 11 above.

Regarding Claim 8

	Modified Reiter2 teaches all the limitations of claim 1 as stated above. Reiter2 appears to teach in Fig. 11 above diameter of the mechanism receptacle being significantly larger than a depth of the mechanism receptacle (roughly 3x as large). Modified Reiter2 does not specifically teach a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.


Regarding Claim 9

	Modified Reiter2 teaches all the limitations of claim 1 as stated above. Modified Reiter2 further teaches the attachment mechanism (22) of the exterior foot and the attachment mechanism of the interior cap being oppositely polarized magnets (Col. 2, Ln. 4-18).

Regarding Claim 10

	Reiter2 teaches a system comprising at least one exterior foot (or at least one interior cap) (Fig. 11, above); the exterior foot (or the interior cap) comprising a housing (23), an endcap (10), a mechanism receptacle (i.e. the internal space shown above), an attachment mechanism (22), and a cover (24); the endcaps of the at least one exterior foot and the at least one interior cap each being adjacently connected to the housing of a respective exterior foot and interior cap; the mechanism receptacles of the at least one exterior foot and the at least one interior cap each traversing into the housing, opposite to the endcap of their respective exterior foot and interior cap; the attachment mechanisms of the at least one exterior foot and the at least one interior cap each being mounted within the mechanism receptacle of their respective exterior foot and interior cap; the covers of the at least one exterior foot and the at least one interior cap each being mounted over an opening of the mechanism receptacle of a respective exterior foot and interior cap; and the attachment mechanisms of the at least one exterior foot and the at least one 
	Reiter2 does not teach the system including both at least one exterior foot and at least interior cap, and the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap.  
	Because the at least one exterior foot and at least one interior cap are structurally the same, it would appear obvious to one of ordinary skill in the art that it would be possible to have two of the exact same pieces. Further, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of having at least one exterior foot and at least one interior cap, does not provide patentable distinction over the prior art of record.
	Regarding the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap – because Reiter2 teaches the attachment mechanism is a magnet intended to be attached to a magnetic surface, it would appear obvious to one of ordinary skill in the art that two of these attachment mechanisms (i.e. magnets) are more than capable of being attracted to each other and detachably couple to one another. As such, the claim of the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap does not provide patentable distinction over the prior art of record.  
The system being used as a purse-support system is considered a matter of intended use. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2115.  Because the system of modified Reiter2 is not structurally different 

Regarding Claim 11

	Modified Reiter2 teaches all the limitations of claim 10 as stated above. Modified Reiter2 does not teach the at least one exterior foot being a plurality of exterior feet; the at least one interior cap being a plurality of interior caps; and the attachment mechanism of each of the plurality of exterior feet being detachably coupled to the attachment mechanism of a corresponding cap from the plurality of interior caps. 
	As stated above, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the at least one exterior foot being a plurality of exterior feet and the at least one interior cap being a plurality of interior caps, does not provide patentable distinction over the prior art of record.
	Similar to what is stated with regards to claim 1 above, based on the attachment mechanism taught by Reiter2, it would appear obvious to one of ordinary skill in the art that the attachment mechanism of each of the plurality of exterior feet being detachably coupled to the attachment mechanism of a corresponding cap from the plurality of interior caps.

Regarding Claim 12

	Modified Reiter2 teaches all the limitations of claim 10 as stated above. Modified Reiter2 further teaches the endcaps of the at least one exterior foot and the at least one interior cap each comprising a connector platform (shown below) and a dome (shown below); the connector platforms of the at least one exterior foot and the at least one interior cap each being adjacently connected to the dome of a respective exterior foot and interior cap; and the connector platforms 

Regarding Claim 16

	Modified Reiter2 teaches all the limitations of claim 10 as stated above. Reiter2 appears to teach in Fig. 11 above diameter of the mechanism receptacle being significantly larger than a depth of the mechanism receptacle (roughly 3x as large). Modified Reiter2 does not specifically teach a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.
	Applicant has not disclosed that a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches does not provide patentable distinction over the prior art of record.

Regarding Claim 17

2 teaches all the limitations of claim 10 as stated above. Modified Reiter2 further teaches the attachment mechanism (22) of the exterior foot and the attachment mechanism of the interior cap being oppositely polarized magnets (Col. 2, Ln. 4-18).

Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a third interpretation of Reiter (US 6477749) (hereinafter Reiter3).
Regarding Claim 1

	Reiter3 teaches a system comprising at least one exterior foot (or at least one interior cap) (Fig. 2 and 8, below); the exterior foot (or the interior cap) comprising a housing (14+16), an endcap (10), a mechanism receptacle (i.e. the internal space shown below), and an attachment mechanism (15); the endcaps of the at least one exterior foot and the at least one interior cap each being adjacently connected to the housing of a respective exterior foot and interior cap; the mechanism receptacles of the at least one exterior foot and the at least one interior cap each traversing into the housing, opposite to the endcap of their respective exterior foot and interior cap; the attachment mechanisms of the at least one exterior foot and the at least one interior cap each being mounted within the mechanism receptacle of their respective exterior foot and interior cap (Col. 2, Ln. 55-58).
[AltContent: arrow][AltContent: textbox (Mechanism 
receptacle)] 
    PNG
    media_image2.png
    851
    403
    media_image2.png
    Greyscale
			
    PNG
    media_image3.png
    658
    562
    media_image3.png
    Greyscale

	
Reiter3 does not teach the system including both at least one exterior foot and at least interior cap, and the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap.  
	Because the at least one exterior foot and at least one interior cap are structurally the same, it would appear obvious to one of ordinary skill in the art that it would be possible to have two of the exact same pieces. Further, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of having at least one exterior foot and at least one interior cap, does not provide patentable distinction over the prior art of record.
3 teaches the attachment mechanism is a magnet intended to be attached to a magnetic surface, it would appear obvious to one of ordinary skill in the art that two of these attachment mechanisms (i.e. magnets) are more than capable of being attracted to each other and detachably couple to one another. As such, the claim of the attachment mechanism of the exterior foot being detachably coupled to the attachment mechanism of the interior cap does not provide patentable distinction over the prior art of record.  
The system being used as a purse-support system is considered a matter of intended use. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2115.  Because the system of modified Reiter3 is not structurally different from the purse-support system as claimed by Applicant, the system being used as a purse-support system as claimed does not provide a patentable distinction over the prior art of record.

Regarding Claim 2

	Modified Reiter3 teaches all the limitations of claim 1 as stated above. Modified Reiter3 does not teach the at least one exterior foot being a plurality of exterior feet; the at least one interior cap being a plurality of interior caps; and the attachment mechanism of each of the plurality of exterior feet being detachably coupled to the attachment mechanism of a corresponding cap from the plurality of interior caps. 
	As stated above, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the at least 
	Similar to what is stated with regards to claim 1 above, based on the attachment mechanism taught by Reiter3, it would appear obvious to one of ordinary skill in the art that the attachment mechanism of each of the plurality of exterior feet being detachably coupled to the attachment mechanism of a corresponding cap from the plurality of interior caps.

Regarding Claim 3

	Modified Reiter3 teaches all the limitations of claim 1 as stated above. Modified Reiter3 further teaches the endcaps of the at least one exterior foot and the at least one interior cap each comprising a connector platform (12) and a dome (11); the connector platforms of the at least one exterior foot and the at least one interior cap each being adjacently connected to the dome of a respective exterior foot and interior cap; and the connector platforms of the at least one exterior foot and the at least one interior cap each being connected in between the dome and the housing (14+16) of their respective exterior foot and interior cap, as can be seen in Fig, 8 above.

Regarding Claim 4

	Modified Reiter3 teaches all the limitations of claim 1 as stated above. Modified Reiter3 further teaches the exterior foot and the interior cap each further comprising a flange (16d); the flanges of the at least one exterior foot and the at least one interior cap each being laterally connected around the housing (14+16) of a respective exterior foot and interior cap; and the flanges of the at least one exterior foot and the at least one interior cap each being positioned adjacent to the endcap (10) of their respective exterior foot and interior cap, as can be seen in Fig. 2 and 8 above (Col. 3, Ln. 4-5).

Regarding Claim 7

	Modified Reiter3 teaches all the limitations of claim 1 as stated above. Modified Reiter3 further teaches the exterior foot and the interior cap each further comprising at least one screw (20) and at least one mounting hole (14a+15a); the mounting holes of the at least one exterior foot and the at least one interior cap each normally traversing though the attachment mechanism (at 15a) of a respective exterior foot and interior cap; the mounting holes of the at least one exterior foot and the at least one interior cap each traversing into a base of the mechanism receptacle (at 14a) of their respective exterior foot and interior cap; and the screws of the at least one exterior foot and the at least one interior cap each engaging into the mounting hole of their respective exterior foot and interior cap (Col. 3, Ln. 17-21).

Regarding Claim 8

	Modified Reiter3 teaches all the limitations of claim 1 as stated above. Reiter3 appears to teach in Fig. 8 above diameter of the mechanism receptacle being significantly larger than a depth of the mechanism receptacle (roughly 3x as large). Modified Reiter3 does not specifically teach a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a ratio of a diameter of each mechanism receptacle to a depth of the same mechanism receptacle being .750 inches to .188 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.


Regarding Claim 9

	Modified Reiter3 teaches all the limitations of claim 1 as stated above. Modified Reiter3 further teaches the attachment mechanism (15) of the exterior foot and the attachment mechanism of the interior cap being oppositely polarized magnets (Col. 2, Ln. 4-18).

Allowable Subject Matter
Claims 6 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 6 and 14 – closest prior art (Reiter2) teaches all the limitations of claims 5 and 10 as stated above. However, Reiter2
Regarding Claim 13 – closest prior art (Reiter2) teaches all the limitations of claim 10 as stated above. However, Reiter2 does not teach the exterior foot and the interior cap each further comprising a flange; the flanges of the at least one exterior foot and the at least one interior cap each being laterally connected around the housing of a respective exterior foot and interior cap; and the flanges of the at least one exterior foot and the at least one interior cap each being positioned adjacent to the endcap of their respective exterior foot and interior cap.
Regarding Claim 15 – closest prior art (Reiter2) teaches all the limitations of claim 10 as stated above. However, Reiter2 does not teach : the exterior foot and the interior cap each further comprising at least one screw and at least one mounting hole; the mounting holes of the at least one exterior foot and the at least one interior cap each normally traversing though the attachment mechanism of a respective exterior foot and interior cap; the mounting holes of the at least one exterior foot and the at least one interior cap each traversing into a base of the mechanism receptacle of their respective exterior foot and interior cap; and the screws of the at least one exterior foot and the at least one interior cap each engaging into the mounting hole of their respective exterior foot and interior cap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733